Order, Supreme Court, New York County, entered April 18, *7451974, unanimously modified, on the law, to the extent of dismissing that part of the complaint which seeks punitive damages and otherwise affirmed. Appellants shall recover of respondent $60 costs and disbursements of this appeal. In our view the acts complained of do not evince such a high degree of moral turpitude and wanton dishonesty as to sanction recovery of exemplary damages. (Walker V. Sheldon, 10 N Y 2d 4Ó1, Husehle v. Battelle, 33 A D 2d 1017.) Concur— Markewieh, J. P,, Nunez, Murphy, Tilzer and Lane, JJ.